Case 19-24100-RAM~ Doc 24 Filed 12/30/19 Page 1 of 19

Meek CM aus Cees

 

Debtor1 Yania Castro Bustamante

 

 

Flt Nene idd'e Nerve tas Meme
Dabtor 2
(Spouse, if filing) Fiat Nene Widdis Name Las Nemo
United States Bankruptcy Court for the: Southern District of Florida [|

Case number _19-24100
{I known)

 

 

Official Form 427
Cover Sheet for Reaffirmation Agreement 12/15

Anyone who Is 2 party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach It to the reaffirmation agraement,
and file the documents within the time set under Bankruptcy Rule 4008.

ara Explain the Repayment Terms of the Reaffirmation Agreement

 

fey Wibopeithelcredtor? JPMorgan Chase Bank, N.A.

Name of the creditor

 

|
2, Howmuch ts the debt? — on ing date that the bankruptcy case ts filed $8,688.34 |

To be paid under the reaffirmation agreement $8,442.21]
$261.70 _ per month tor_34 months (if fixed interest rate) |

 

 

3. What Is the Annual 5
Percentage Rate (APR) Before the bankruptcy case was filed 3. 74 Ye
of interest? (See
Bankruptcy Code Under the reaffirmation egreement 3.74 % Fixed rate
§ 524(k)(3)(E).} O) Adjustable rate .
4, Does collateral secure 2015 Toyota - Corolla |
the debt? Ci No y

 

W Yes. Describe the collateral, 2 FTBURHETFC425145

Current market value s_10,725.00 NADA [j

 

 

5. DOges the creditor assert wa
that the debt is a
nondischargeable? Cl Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt Is nondischargeable. :

6. Using information from Income and expenses reported on Schedules | and J income ond expenses stated on the reaffirmation agreemant
Schedule i: Your income

(Official Form 108!) and . ,
Schedule J: Your 6a. Combined monthly Income from $ 3 0 23 ¥é) Monthly income from al! sources $ oO ol 3.86

Expenses (Official Form line 12 of Schedule | after payroll deductions :
106J), fill In the amounts, |

6b. Monthly expenses from line 22c of __ $ 4 09°F bg* Monthly expenses —§ 4 Oo oy. 3S”
Schedule J ’

6c. Monthly payments on all —§ — 6g. Monthly payments on all -$ er
reaffirmed debts not listed on ——————— teaffirmed debts nat Included in

 

Schedule J Monthly expenses i
— -

6d. Scheduled net monthly Income $ L NYE Jen Present not monthly income 5 L 7 Y 5S]
Subtract linas 6b and 6c from 6a. Subtract lines &f and 6g from Ge. .
If the total Is lass than 0, put the If the total Is less than 0, put the |
number in brackets. number in brackets, |

 

Offictal Form 427 Cover Sheet for Reaffirmation Agreement pages
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 2 of 19

 

 

 

 

 

Debtor ‘Yania Castro Bustamante. Case number (#tonen)1 9-24 100
Mickie Hearne

f —
7. Are the Income amounts No }
on lines 6a and 6e O Yes. Explain why they are different and complete line 10. i
different? :
Ss
IB. Are the expense tno i
amounts on [Ines 6b QC) Yes, Explain why they are different and complete tine 10. ;

 

and 6f different? i

 

 

9. Is the net monthly Oo
income In tne 6h less Yes. A presumption of hardship arises (unless the crecitor Is a credit union).
than 07 Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.

Complete Ilne 10.

The Job reguires driving PVbrs is z peveridy
=pen
vdge
10, Debtor's certification

about lines 7-9

 

 

If any answer on lines 7-9 Is
Yas, the debtor must sign
here.

x

Signature of Dabtor 2 (Spouse Only in a Joint Case)

 

Wall the answers on lines 7-9
are No, go te line 11.

 

 

1

=

. Did an attorney represent ile
the debtor In negotiating Yes. Has the attomey executed a declaration or an affidavit to support the reaffirmation egreement? i
the reaffirmation

agreement? oe
es
Es Sign Here

Whoever fills out this form =| certify that the attached agreement Is a,true and correct copy of the reaffirmation agreement between the

 

 

 

must sign here, parties Iden this Cover Sheet fgr Reaffirmation Agreement.
x fy Date [ 30 J0( 7 :
Signature T t { MM 10D / YYYY
Ta tans LU we
Nome

Check one: i

Q1_ Debtor or Debtor's Attomey
Creditor or Craditor’s Attorney

 

 

Offical Form 427 Cover Shoet for Reaffirmation Agreement page?
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 3 of 19

B2400A/B ALT (Form 2400A/B ALT) (12/15)

 

ZL
@ Presumption of Undue Hardship
O No Presumption of Undue Hardship
(Check box as directed in Part D: Debtor’s Statement
in Support of Reaffirmation Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT

 

Southern District of Florida
In re Yania Castro Bustamante Case No. 19-24100
Debtor Chapter 7

REAFFIRMATION AGREEMENT
[Indicate all documents included in this filing by checking each applicable box.]

Part A: Disclosures, Instructions, and Part D: Debtor’s Statement in
Notice to Debtor (pages | - 5) Support of Reaffirmation Agreement
Part B: Reaffirmation Agreement D Part E: Motion for Court Approval

Part C: Certification by Debtor’s Attorney

[Note: Complete Part E only if debtor was not represented by an attorney during

the course of negotiating this agreement. Nate also; [f you complete Part F, you must
prepare and file Form 2400C ALT - Order on Reaffirmation Agreement ]

Name of Creditor:_JPMorgan Chase Bank, N.A.

O {Check this box if] Creditor is a Credit Union as defined in §19(b)(1){a)(iv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1. DISCLOSURE STATEMENT
Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED
The amount of debt you have agreed to reaffirm: $ 8,442.2)

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional
amounts which may come due after the date of this disclosure, Consult your credit agreement.
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 4 of 19

B2400A/B ALT (Form 2400A/B ALT) (12/15) 2
ANNUAL PERCENTAGE RATE
[The annual percentage rate can be disclosed in different ways, depending on the type of debt.]

a. Ifthe debt is an extension of “credit” under an “open end credit plan,” as those terms
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annual! percentage rate shown in (i) below or, to the extent this rate is not readily available or
not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
the debtor in the most recent periodic statement prior to entering into the
reaffirmation agreement described in Part B below or, if no such periodic
statement was given to the debtor during the prior six months, the annual
percentage rate as it would have been so disclosed at the time of the disclosure
statement: %,

--- And/Or —-

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: %. If different
simple interest rates apply to different balances included in the amount
reaffirmed, the amount of each balance and the rate applicable to it are:

$ CO @
$C @_
$ @ %,

b. If the debt is an extension of credit other than under than an open end credit plan, the
creditor may disclose the annua! percentage rate shown in (1) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as
disclosed to the debtor in the most recent disclosure statement given to the debtor
prior to entering into the reaffirmation agreement with respect to the debt or, if no
such disclosure statement was given to the debtor, the annual percentage rate as it
would have been so disclosed: 3.74 %.

--- And/Or ---

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: %, If different
simple interest rates apply to different balances included in the amount
reaffirmed, the amount of each balance and the rate applicable to it are;
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 5 of 19

B2400A/B ALT (Form 2400A/B ALT) (12/15) 3
$ @ %;
$ @ %;
$ @ %,

c. If the underlying debt transaction was disclosed as a variable rate transaction on the
most recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from
time to time, so that the annual percentage rate disclosed here may be higher or
lower,

y

d, If the reaffirmed debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security inicrest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

 

Item or Type of Item Original Purchase Price or Original Amount of Loan
2015 Toyota - Corolla $14,301.29
2TIBURHE1FC425145 ,

Optional---At the election of the creditor, a repayment schedule using one or a combination of
the following may be provided:

Repayment Schedule:

Your first payment in the amount of $261.70 is due on J1/22/19 (date), but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

— Or—
Your payment schedule will be: _~ (number) payments in the amount of $
each, payable (monthly, annually, weekly, etc.) on the (day) of each

( week, month, etc.), unless altered later by mutual agreement in writing.
—or—

A reasonably specific description of the dcbtor’s repayment obligations to the extent known by
the creditor or creditor’s representative.

2. INSTRUCTIONS AND NOTICE TO DEBTOR
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 6 of 19

B2400A/B ALT (Farm 2400A/B ALT) (12/15) 4

Reaffirming a debt is a serious financial decision, The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

1, Read the disclosures in this Part A carefully. Consider the decision to reaffirm
carefully. Then, if you want to reaffinn, sign the reaffirmation agreement in Part B (or you may
use a Separate agreement you and your creditor agree on).

2. Complete and sign Part D and be sure you can afford to make the payments you are
. agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

- 4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor. Ifa
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached.

6, If the creditor is not a Credit Union and you were represented by an attorney during
the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D. If the creditor is a Credit Union and you were represented by an attorncy
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court.

7, If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the
creditor of the hearing on your reaffirmation agreement. You must attend this hearing in
bankruptcy court where the judge will review your reaffirmation agreement. The bankruptcy
court must approve your reaffirmation agreement as consistent with your best interests, except
that no court approval is required if your reaffirmation agreement is for a consumer debt secured
by a mortgage, deed of trust, security deed, or other licn on your real property, like your home.
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 7 of 19

B2400A/8 ALT (Form 2400A/B ALT) (12/15) 5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60-day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later.
To rescind (cancel) your reaffirmation agreement, you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you

default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement. For
example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under
certain conditions.

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A ‘‘lien’’ is often referred to as a security intercst, decd of
trust, mortgage or sccurity deed. Even if you do not reaffirm and your personal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the property
securing the lien if you do not pay the debt or default on it. If the lien is on an item of personal
property that is exempt under your State’s law or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single
payment to the creditor equal to the amount of the allowed secured claim, as agreed by the
parties or determined by the court.

NOTE: When this disclosure refers to what a creditor ‘‘may’’ do, it does not use
the word “may’”’ to give the creditor specific permission. The word ‘‘may’’ is
used to tell you what might occur if the law permits the creditor to take the action.
If you have questions about your reaffirming a debt or what the law requires,
consult with the attorney who helped you negotiate this agreement reaffirming a
debt. If you don’t have an attorney helping you, the judge will explain the effect
of your reaffirming a debt when the hearing on the reaffirmation agrcement is
held.
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 8 of 19

B2400A/B ALT (Form 2400A/B ALT) (12/15) 6

PART B: REAFFIRMATION AGREEMENT.
] (we) agree to reaffirm the debts arising undcr the credit agreement described below.

1. Brief description of credit agreement:
Motor Vehicle Year/Make/Model:
2015 Toyota - Corolla
2T] BURHEIFC425145

2. Description of any changes to the credit agreement made as part of this reaffirmation
agreement:

SIGNATURE(S):
orrower: Accepted by creditor:

Y gNIA Castro Busteman be JPMorgan Chase Bank, N.A.

(Print Name) (Printed Name of Creditor)
P.O, Box 29505 AZ1-5757

Phoenix, AZ 8503849505

Signatufe pal > Le dress)of Credi yD ! a’
Date: rl [26 O19 AM

 
  

 

 

 

 

 

a
Co-borrower, if also reaffirming these debts: CAA Ww Ll 12 bi (4
(Printed Name and Title of Individual
(Print Name) Signing for Creditor)
(Signature) Date of creditor acceptance:

Date:

 
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 9 of 19

B2400A/B ALT (Form 2400A/B ALT) (12/15) 7

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorney represented the debtor during the course of negotiating
this agreement]

J hereby certify that (1) this agreement represents a fully informed and voluntary
agrcement by the debtor; (2) this agreement does not impose an undue hardship on the debtor or
any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
consequences of this agreement and any default under this agreement.

O {Check box, if applicable and the creditor is not a Credit Union.] A presumption of

undue hardship has been established with respect to this agreement. In my opinion, however, the
debtor is able to make the required payment.

. red
Printed Name of Debtor’s Attorney: f oar 2 Lop ON 0 fH 4 oie 945] / eer

Signature of Debtor’s Attorney: Qunecetas Cifltases { #0 "Gos 6 ge. a
Date: IL [ [L /20 OLF
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 10 of 19

B2400A/B ALT (Form 2400A/B ALT) (12/15) 8
PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections ] and 2, OR, if the creditor is a Credit Union and
the debtor is represented by an attorney, read section 3. Sign the appropriate
signature line(s) and date your signature. If you complete sections | and 2
and your income less monthly expenses does not leave enough to make the
payments under this reaffirmation agreement, check the box at the top of page
1 indicating “Presumption of Undue Hardship.” Otherwise, check the box at
the top of page J indicating “No Presumption of Undue Hardship "]

1. I believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my
monthly income (take home pay plus any other income received) is $930 27S Gand my actual
current monthly expenses including monthly payments on post-bankruptcy debt and other

reaffirmation agreements total SAH 2b Sieaving $/54. &S 10 make the required payments
on this reaffirmed debt.

I understand that if my income less my monthly expenses does not leave cnough to
make the payments, this reaffirmation agreement is presumed to be an undue hardship on me
and must be reviewed by the court. However, this presumption may ES overcome if I explain

eC;
¥e,L, hel)

pul 94 , ean Additi nal age if necded for af a eigele
La only oh pe a 4p ou S77 L00 =a foe wher expen?

7 I received a copy of the ea fmation Disclosure Statement in hf A anda ary '

completed and signed r acl ecment,
Signed: és Ps.

(Debtor) ( =

 
   
 

 

eh

    

  
 

   

   

 

' Hits )

 

(Joint Debtor, if any)
Date: f
—Oor—
[if the creditor is a Credit Union and the debtor is represented by an attorney}

3. I believe this reaffirmation agreement is in my financial interest, I can afford to
make the payments on the reaffirmed debt, | received a copy of the Reaffirmation Disclosure
Statement in Part A and a completed and signed reaffirmation agreement,

Signed:

 

(Debtor)

 

(Joint Debtor, if any)
Date:
 

Case 19-24100-RAM—Doc-24 —Filed-12/30/19_...Rage 11 of 19

 

CHASE ©)

PROMISSORY NOTE AND SECURITY AGREEMENT

 

Note Date: 08/22/2017
Borrower Name: | YANIA CASTRO BUSTAMANTE Borrower Name: | N/A

 

 

Address: Address:
11715 SW 18TH ST N/A
APT 206

 

 

 

MIAMI, FL 33175

 

Lender: JPMorgan Chase Bank, N.A., Auto Finance Division, 1111 Polaris Parkway, Columbus OH 43240

Each person (“you") who signs this Promissory Note and Security Agreement ("Agreement") is equally responsible to JPMorgan Chase
Bank, N.A. (also referred to as “Chase”, "we" and “our”) for all obligations under this Agreement, including repaying the amounts below.

DESCRIPTION OF VEHICLE SECURING THIS LOAN ("Vehicle"):
2015 TOYOTA Corolia Sedan 4D LE 14 (271 BURHE1FG4251 45)

    
     
 

  
   

Bw rsttecer eet ele FEDERAL TRUTH-IN-LENDING DISCLOSURES;

      
 

 

       
 
  

ANNUAL PERCENTAGE RATE FINANCE CHARGE AMOUNT FINANCED TOTAL OF PAYMENTS
The cost of your credit as a yearly The dollar amount the The amount of credit The amount you will have
rate. credit will cost you. provided to you or on your paid after you have made
: behalf. all payments as
scheduled.
3.74% $1,400.71 e $14,301.29 e $15,702.00 e

   

 

PAYMENT SCHEDULE: You promise to pay us 59 equal payments of $261.70 due on the same date of each month starting
on Sep 21, 2017 and one final payment of $261.70 due on Aug 21, 2022.

ANNUAL PERCENTAGE RATE (APR) MAY INCREASE. Your APR includes a 0.25% rate discount for signing up (under a
separate document) to have your loan payments automatically deducted from a Chase deposit account. The APR above will stay
the same as long as you continue automatic payment deductions from a Chase deposit account. If you stop the automatic

payment deductions, we may increase the APR by 0.25%. If that occurs, you will continue to make your regularly scheduled

payment amount but your final payment will be larger. As an example, if you borrowed $20,000 for 60 months, at an APR of
7.25%, you would be making 60 payments of $398.39. If you stopped making automatic payments after the first payment, the
APR would increase to 7.50% and you would continue to make monthly payments of $398.39, but the increased rate would mean
more interest would accrue and your final payment would be $564.39, Your actual loan amount, APR and term would determine

how much your final payment would increase.
PREPAYMENT: You will not have to pay a penalty if you pay off this loan early.

SECURITY: You are giving us a security interest in the Vehicle including any accessories, equipment and replacement parts
instailed In or on the Vehicle, as further described in this Agreernent.

LIEN FILING FEE: $0.00

LATE FEE: If a payment is more than 10 days late, you will be charged the greater of 5% of the unpaid portion of the amount due
or $25.00.

OTHER TERMS: You should read this Agreement in fut! for additionat information, including our security interest in the Vehicle,
nonpayment, default, prepayment penalties, and our right to require repayment in full before the scheduled date.

ADDITIONAL AMOUNTS: The amount you borrowed from us was determined from information given to us by you, or by people
directed by you (such as your dealer or a prior lender). If the amounts are not accurate (for example, if a loan payoff amount is no
Jonger valid or you fail to pay amounts necessary to perfect our first priority lien on title to the Vehicle), we may ask that you pay
those additional amounts and if you don’t, we may add those amounts to your loan balance and accrue interest at the APR. If
that occurs, your minimum monthly payment won't change, but your final payment will be larger.

 

 

 

Page 10f5

© 2017 JPMorgan Chase Bank, N.A. Member FDIC. All rights reserved. Bank Copy
PNMU042017 081817 05:18

 
Case 19-24100-RAM Doc 24 -Filed12/30/19 Page 12 of 19

ITEMIZATION OF AMOUNT FINANCED

(a) Amount Given to You Directly $ 0.00
(b) Fees and Taxes Paid to Governmental Agencies $ 125.15

(c) To: SOUTHEAST TOYOTA FINANCE for payoff to existing creditor $ 14,176.14
(d) To: N/A $ 0.00
(e) To: N/A $ 0.00

Amount Financed $ 14,301.29

[X] lf this box is checked, a Florida documentary stamp tax required by taw in the amount of $50.40 has been paid or will be paid
directly to the Department of Revenue. Certificate of Registration No. 78-8013462047-4,

{MILITARY LENDING ACT NOTICE FOR REFINANCED AUTO LOANS: Federal law provides important protections fo members
of the Armed Forces and their dependents relating to extensions of consumer credit. In general, the cost of consumer credit to a
member of the Armed Forces and his or her dependent may not exceed an annual percentage rate of 36 percent. This rate must
include, as applicable to the credit transaction or account: the costs associated with credit insurance premiums; fees for ancillary
products sold in connection with the credit transaction; any application fee charged (other than certain application fees for spacified
credit transactions or accounts); and any participation fee charged (other than certain participation fees for a credit card account).
If you are covered by the Military Lending Act, (i) then you are not bound by the Arbitration Clause below, and (ii) notwithstanding
anything to the contrary in this Agreement, to the extent required by the Military Lending Act, nothing in this agreement will be
deemed a waiver of the right to legal recourse under any otherwise applicable provision of state or federal law. To receive this

information and a description of your payment obligation verbally or for questions, please call (800) 235-9978.}
INFORMATION ABOUT YOUR LOAN

GOVERNING LAW: This Agreement is governed by federal law and the laws of the State of Ohlo. if any provision of this
Agreement is found to conflict with applicable law, it will be considered to be modified to comply with that law and the
remaining provisions of this Agreement shail continue,

 

 

 

 

 

YOUR REPAYMENT PROMISE: You promise to pay us in installments as shown above, the Amount Financed plus the Finance
Charge determined by applying a daily rate of 1/365" (1/366" In a leap year) of the APR to the unpaid balance each day. The loan is
made when we receive a fully signed Agreement and related documents and disburse the proceeds of the loan. The Finance Charge
will start to accrue on the later of the date we disburse the proceeds of this loan or the Note Date above.

SIMPLE INTEREST LOAN: This is a simple interest loan, which means we compute interest each day at the APR shown above on the
unpaid balance. Making payments early means you will owe less Finance Charge over the term of the loan, while making payments
later means you will owe more. Before your last payment is due, we will tell you about any additional amount you owe us (if it ls $1.00
or more). After your last payment, we will refund any amount we owe you (if $1.00 or more).

HOW WE APPLY PAYMENTS TO YOUR LOAN BALANCE: For each payment made, we apply the money to interest that has accrued
since your last payment and then to the unpaid balance. If you make payments that are more than your regular monthly payment, we
apply the extra arnount to any fees owed and then, if any amount remains, to your unpaid balance. In addition, any amounts received
by us, including amounts or refunds of optional products you purchased or insurance proceeds, will be credited to your foan or
returned to you.

GRANT OF SECURITY INTEREST AND OBLIGATIONS REGARDING THE VEHICLE

SECURITY INTEREST: You grant us a security interest in the Vehicle, any proceeds of the Vehicle, and any accessories, equipment
and replacement parts installed in the Vehicle. You will not allow any subordinate or other liens to be placed on the Vehicle. The
security interest also covers other products financed in this Agreement, proceeds of those products, and any insurance proceeds. The
security interest secures payment of all amounts you owe under this Agreement and in any transfer, renewal, extension, refinancing,
modification, or assignment of this Agreement. It also secures your other obligations in this Agreement. We may assist you in doing so,
but it is your responsibility to ensure our lien is noted on the title to the Vehicle.

VEHICLE CARE AND RESPONSIBILITY, RISK OF LOSS: You dear the risk of loss of the Vehicle, which means you must repay us all
amounts under this Agreement aven if the Vehicle is damaged, destroyed or missing, whether or not it is insured. If you are in an
accident or your car is stolen and the amount of your insurance proceeds doesn’t pay your loan in full, you will still be required to pay
the remaining amount owed on this loan. You will not allow anyone else to possess the Vehicle or allow it to be removed from the
United States without us giving you prior written permission to do so (which we do not have to give). You will keep the Vehicle in good
condition and allow us to inspect it if we ask. You will not allow anyone else to claim an interest in the Vehicle through seizure, a lien, or
by any other means. You promise that only licensed operators will operate the Vehicle and you will keep it at the address stated above
or will tell us if you move or want to keep it in a different location. If we pay fees, taxes or amounts to third parties to pay off prior loans

Page 2 of 5

® 2017 JPMorgan Chase Bank, N.A. Member FDIC. All rights reserved. Bank Copy
PNMU042017 081817 05:18

 
Case 19-24100-RAM —Doc 24 Filed 12/30/19 _Page.13 of 19

 

or to allow our lien to be perfected, or any other amounts to protect our interest in the Vehicle, you will pay us those amounts when wa
ask or, we may add the amounts to your loan balance, which will accrue interest at the APR. If that occurs, you will continue to make
your regularly scheduled payment amount but your final payment will be larger.

VEHICLE TITLE/REGISTRATION: You agree to: (4) promptly title and register the Vehicle in your name(s) and list us as lienholder; and
(2) pay applicable taxes and fees incurred in connection with purchasing and owning the Vehicle, including sales tax.

INSURANCE REQUIREMENTS: You agree to insure the Vehicla, through a policy you already have or a new policy, from an insurance
company that you choose who is authorized to sell the insurance, provided the company and policy is reasonably acceptable to us. We
will notify you if it is not. Who you choose will not affect our credit decision, except that we may impose reasonable requirements
concerning the credit worthiness of the insurer and type of coverage you chose. You must insure the Vehicle with a policy which has a
maximum $1,000 deductible covering comprehensive fire, theft and collision coverage, in an amount sufficient to cover the
replacement value. You will name us the loss payee of any insurance policy and if we ask, give us written evidence that you have
obtained the required insurance. We have the right to receive any insurance settlement and apply it to repair the Vehicle or to your
unpaid balance, at our option or if we receive any charges retumed for your insurance, we may credit the amount to your unpaid
balance or retum it to you if the loan has been paid in full. We also have the right to make a claim under your policy or cancel the policy
if you are in default under this Agreernent.

IN THE EVENT OF DEFAULT

DEFAULT: If allowed by law, you are in defauit under this Agreement if: (1) you don't make any payment when it is due or don’t pay us
any other amounts you owe under this Agreement; (2) you break any of the obligations in the Agreement; (3) you dle; (4) anyone tries to
take the Vehicle by legal proceedings; (5) you made any materially false statements when you applied for the loan given under this
Agreement; (6) you don't keep the Vehicle insured; (7) the Vehicle is stolen and not recovered, destroyed, seized or confiscated; (8) you
assign this Agreement to someone else, without getting our approval in writing first; (9) you don’t get title to the Vehicle and have it put
in your name; (10) you materially change the Vehicle, rent it or use it to carry passengers or goods for hire or any unlawful purpose; or
(11) you don’t get our lien noted on the title as a first priority lien, or don't cooperate in making sure that happens.

If you default, you may have the right under law to cure the default. If there is no right to cure or you fail to cure within the time
provided, then we can do any of the following: (a) take possession of the Vehicle, with or without legal process; (b) demand that you
pay all you owe on this Agreement at once, which may be subject to interest at the APR untit you pay such amount; (c) take any
reasonable action to prevent loss by us; and (d) exercise any other tega! or equitable remedy available to us.

POSSESSION OF THE VEHICLE UPON DEFAULT: Upon possession, you authorize us to use your Vehicte license plates to move it.
Any accessories, equipment or replacement parts, whether on the Vehicle as of the date of this Agreement or added after, will remain
with the Vehicle. Any personal items found in the Vehicle at the time of repossession may be held at a storage facility and, as permitted
by law, you may have to pay the storage facility a reasonable fee to reclaim them. If not timely retrieved, the items may be disposed of as
permitted by law. NOTICE: THE VEHICLE IN THIS TRANSACTION MAY BE SUBJECT TO REPOSSESSION. IF IT IS
REPOSSESSED AND SOLD TO SOMEONE ELSE, AND ALL AMOUNTS DUE TO THE SECURED PARTY ARE NOT RECEIVED IN
THAT SALE, YOU MAY HAVE TO PAY THE DIFFERENCE.

SALE OF THE VEHICLE AFTER DEFAULT: If we get possession of your Vehicle after default, we will sell the Vehicle in accordance
with applicable law and will notify you at least 10 days before the sale. The notice will also tell you how to get the Vehicle back (redeem
it). We will sell the Vehicle if you don't redeem it by the sale date in the notice. Unless an alternative method is required by applicable
law, we wilt use the gross proceeds from the sale of the Vehicle, minus, to the extent permitted by law, any (1) charges for possessing
the Vehicle (including payment of liens, taxes, or other fees related to the Vehicle); (2) charges for storing, cleaning, advertising and
selling the Vehicle; (3) reasonable attorney's fees, and court costs related to the possession; and (4) other charges permitted by law,
and apply the remaining amount to the loan balance. If you owe less than that amount, we will give you the differance unlass someane
else has an interest in the Vehicle or is otherwise entitled to those proceeds by applicable law. If you owe more than the amount
remaining after the sale, you will pay us the remaining amount as allowed by law. If you do not pay the difference when asked, interest
may accrue daily on this amount at the APR untif paid.

ATTORNEY'S FEES: If allowed by law, if you default and we hire an attomey who is not aur salaried employee to enforce this
Agreement, you will pay our actual and reasonable attomeys’ fees, and any court costs.

RETURNED PAYMENT FEE: If your payment is returned for any reason, we may charge you a Returned Payment Fee of $25.

IMPORTANT LEGAL NOTICES
NO WAIVER OF RIGHTS: If we choose to not enfarce our rights, or delay enforcing any of our rights, we can still enforce those rights
and are not waiving any rights. For example, if we don’t charge a late fee for a late payment, we will have the right to charge a late fae
on any subsequent late payment and have not waived that right.

Page 3 of §

© 2017 JPMorgan Chase Bank, N.A. Member FDIC. All rights reserved. Bank Copy
PNMU042017 081817 05:18
Case 19-24100-RAM Doc 24 Filed.12/30/19 Page 14 of 19

USE OF AUTOMATED TELEPHONE DIALING EQUIPMENT AND TEXT MESSAGES: When you give us your mobile phone number,
we have your permission to contact you at that number about all your Chase or J.P. Morgan accounts. Your consent allows us to use
text messaging, artificial or prerecorded voice messages and automatic dialing technology for informational and account service calls,
but not for telemarketing or sales calls, It may include contact fram companies working on our behalf to service your accounts.
Message and data rates may apply. You may cantact us anytime to change these preferences.

CREDIT REPORT: By submitting your application, you gave us permission to abtain a consumer credit report from one or more
consumer credit reporting agencies. You also agree that we can obtain additional credit reports and other Information about you in
connection with updates, renewals, extensions, account review, collections activity or for other legitimate purposes.

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT AGREEMENT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE
DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SEAVICES OBTAINED WITH THE PROCEEDS HEREOF.
RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.

AGREEMENT TO ARBITRATE DISPUT ES
The following Arbitration Agreement can significantly affect your rights in any dispute with us. Please read it
carefully before signing this Agreement.

 

 

You and we agree that upon the election of either of us, any claims or disputes relating in any way to your Agreement, financing
account or transactions will be resolved by binding arbitration as discussed below, and not through fitigation in any court (except for
matters in small claims court). This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16
("FAA’).

Claims are subject to arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies.
Arbitration applies to any and all such claims or disputes, whether they arose in the past, may currently exist, or may arise in the
future. All such claims or disputes are referred to in this agreement as “Claims.” However, claims relating to the scope,
enforceability or validity of this agreement to arbitrate are for a court of competent jurisdiction to decide. The only exception to
arbitration of Claims is that both you and we have the right to pursue a Claim in a smail claims court instead of arbitration, if the
Claim is in that court's jurisdiction and proceeds on an individual basis. Claims in arbitration will proceed on an individual basis, on
behalf of the named parlies only. Neither you nor we waive the right to arbitrate by using self-help remedies, such as repossession,
or by fiting an action to recover the Vehicle, to recover a deficfancy balance, or for individual injunctive relief. Arbitration procedures
are generally simpler than court rules, and discovery can be more limited. Certain rights that you have in court may not be available
in arbitration.

YOU AND WE AGREE NOT TO: 1) SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS
ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING; 2) SEEK TO CONSOLIDATE IN ARBITRATION ANY
CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME ACCOUNT), UNLESS
ALL PARTIES AGREE; 3) BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE
ACTION BROUGHT BY ANYONE ELSE; NOR 4) SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON
BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.

If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then
this agreement to arbitrate wiil be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather
than by arbitration. No arbitrator shall have authority to entertain any Claim on behalf of a person who is not a named party, nor
shall any arbitrator have authority to make any award for the benefit of, or against, any person who is not a named party.

The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA’) as the arbitration
administrator. That organization will apply its code of procedures in affect at the time the arbitration claim is fited. If there is a
conflict between that code of procedures and this arbitration provision and/or this agreement, this arbitration provision and this
agreement will control. In the event that JAMS or the AAA is unable to handle the Claim for any reason, then the matter shail be
arbitrated instead by a neutral arbitrator selected by agreement of the parties (or, if the parties cannot agree, selected by a court in
accordance with the FAA), pursuant to the AAA nules of procedure.

The single arbitrator will conduct the arbitration and decide the Claim in accordance with all applicable substantive law, Including
recognized principles of equity and statutes of limitations, and will honor all claims of privilege recognized by law. The arbitrator will
have the power to award to a party any damages or other relief provided for under applicable taw. The arbitrator can award
damages or other relief provided for by law to you or us, but not to anyone else. The arbitrator's authority is limited to the Claims

between you and us

 

 

A party can file a written appeal to the arbitration administrator within 30 days of award issuance. The appeal must request a new

 

Page 4 of 5

© 2017 JPMorgan Chase Bank, N.A. Member FDIC. All rights reserved. Bank Copy
PNMU042017 081817 05:18

 
 

Case 19-24100-RAM Doc 24 Filed 12/30/19. Page 15 of 19

 

arbitration in front of three neutral arbitrators designated by the same apbitration administrators. The panel will reconsider all factual
and legal issues, following the same rules of procedure, and will make decisions based on majority vote. Any arbitration decision
and award will be final and binding on the named parties and enforceable by any court having jurisdiction.

We will pay any costs that are required to be paid by us under the arbitration administrator's rules of procedure. Even if not
otherwise required, we will reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay any fees of
the arbitrator and arbitration administrator for the first two days of any hearing. If you win the arbitration, we will reimburse you for
any fees you paid to the arbitration organization and/or arbitrator. All other fees will be allocated according to the arbitration
administrator's rules and applicable law

Rules and forms may be obtained from, and Claims may be filed with JAMS (800.352.5267 or jamsadr.com) or the AAA
(800.778.7879 or www.adr.org). Arbitration hearings will take place in the faderal judicial district that includes your address at the
time the Claim is filed, unless the parties agree to a different place.

 

 

NEGATIVE CREDIT REPORTING NOTICE:
We may report information about your account to credit reporting agencies. Late payments, missed payments or other
defaults on your account may be reflected in your credit report.

 

 

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial
Institutions to obtain, verify, and record infarmation that identifies each person who opens an account.

What this means fer you: When you open an account, we will ask for your name, address, date of birth, and other information
that will allow us to identify you. We may also ask to see your driver's license or other identifying documents.

LIABILITY INSURANCE COVERAGE FOR BODILY INJURY AND PROPERTY DAMAGE CAUSED TO OTHERS IS NOT INCLUDED.

NOTICE TO CONSUMER: 1. Do not sign this Agreement before you read it. 2. You are entitted to a copy of this Agreement.
3. You may prepay the unpaid balance at any time without penalty and may be entitled to receive a refund of unearned charges

in accordance with law.

IMPORTANT: READ BEFORE SIGNING. YOU SHOULD READ THIS AGREEMENT CAREFULLY. THiS WRITTEN AGREEMENT IS
THE ONLY ENFORCEABLE DOCUMENT AND NO OTHER TERMS OR VERBAL PROMISES CAN BE ENFORCED. YOU CAN
ONLY CHANGE THE TERMS OF THIS AGREEMENT THROUGH ANOTHER WRITTEN AGREEMENT SIGNED BY YOU AND US
AND THIS DOCUMENT IS THE FINAL AGREEMENT BETWEEN YOU AND US AND NO ORAL PROMISES THAT CONFLICT WITH
THIS AGREEMENT WILL BE ENFORCEABLE. HOWEVER, IF WE PROVIDE YOU NOTICE, WE CAN MAKE CHANGES THAT ARE
AT LEAST AS FAVORABLE TO YOU.

YOU ACKNOWLEDGE THAT YOU HAVE RECEIVED A COMPLETED COPY OF THIS AGREEMENT, YOU HAVE READ IT AND
UNDERSTAND IT AND AGREE TO BE RESPONSIBLE FOR REPAYING THIS DEBT UNDER THESE TERMS.

YOU ACKNOWLEDGE AND AGREE THAT NO DEBT CANCELLATION, GUARANTEED AUTO PROTECTION ("GAP”), CREDIT
INSURANCE, OR SIMILAR PRODUCTS, OR ANY OTHER OPTIONAL PRODUCTS OR SERVICES WHICH WE HAVE NOTIFIED
YOU ARE PROHIBITED IN CONNECTION WITH THIS LOAN, WERE SOLO TO YOU IN CONNECTION WITH THE SALE OF THE
VEHIGLE SECURING THIS AGREEMENT, AND THAT YOU HAVE NOT PAID FOR ANY SUCH PRODUCTS IN CASH OR WITH
FUNDS OBTAINED FROM US UNDER THIS AGREEMENT.

 

YANIA CASTE-GUSTAMANTE 's Signature

Page 5 of 5

© 2017 JPMorgan Chase Bank, N.A. Member FDIC. All rights reserved. Bank Copy
PNMU042017 081617 05:18

 
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 16 of 19

 

Collateral Management Services

9750 Goethe Road | Sacramento, CA 95827

www.dealertrack.com

JPMorgan Chase Bank, N.A.

Lien and Title Information

 

Lienholder
ELT Lien ID 0217320415
Lienholder JPMORGAN CHASE BANK, N.A.

Lienholder Address P.O. BOX 901033
FT WORTH, TX 761012033

Lien Release Date

Vehicle and Titling Information

 

VIN 2T1BURHE1FC425145

Title Number 0119295314

Title State FL

Year 2015

Make TOYT

Model

Owner 1 YANIA CASTRO BUSTAMANTE
Owner 2

Owner Address 11715 SW 18TH ST APT 206

MIAMI, FL 33175

Issuance Date
Received Date
ELT/Paper

Odometer Reading

Branding

1/5/2018
1/11/2018
ELECTRONIC

 

Printed: Friday, November 08, 2019 1:37:02 AM PST
Case 19-24100-RAM Doc 24 Filed 12/30/19 Page 17 of 19

   

11/8/2019

 

NADA Used Cars/Trucks
Vehicle Information

Vehicle: 2015 Toyota Corolla Sedan 4D LE 1.8L 14

Region: Southeastern

Period: November 8, 2019

VIN: 2T1BURHE1FC425145

Mileage: 67,900) ty

Base MSRP: $18,515, oN

Typically Equipped MSRP: $19,400

Weight: 2,859

NADA Used Cars/Trucks Values

 

Auction* Base Mileage Adj. Option Adj. Adjusted Value
Low $6,425 -$24 N/A $6,401
Average $8,150 -$24 N/A $8,126
High $9,900 -$24 N/A $9,876
Trade4n

Rough $6,875 N/A N/A $6,875
Average $7,875 N/A N/A $7,875
Clean $8,675 N/A N/A $8,675
Clean Loan $7,825 N/A N/A $7,825
Clean Retail $10,725 N/A N/A $10,725

“The auction values displayed indude typical eqiupment and adjustments for mileage and any of the following applicable accessories engine size, drivetrain, and trim,

 

NADA Used Car Guide assumes no respondbllity or liability for any errors or ornissions or any revisons or additions made by anyone on this report.
NADA Used Car Guide and Itslogo are registered trademarks of Natlonal Automobile Dealers Association, used under licansa by J.D, Power.
€2019 J.D.Power
AMAI CIGA 11C@@8¢ 19-24100-RAM Acoma ING@ark2730/19 Page 4. pucf:LD>

CTL2 001 CTL3 000 CTL4 0000 accT 3580 EFF DATE 10/21/19
CTL2 001 CTL3 000 CTL4 0000 cUST ACTIVE ACCOUNT
SIMPLE INT - FIXED RATE

PAYOFF 8688.34 RAKKKKKK RATHS ***xXX**** AUTO DR Y
ORIG LOAN AMT 14301.29 CURR RATE 3.7400000 PROD TYPE BRF1
ORIG PROCEEDS 14176.14 ORIG RATE 3.7400000 PRIM OFFICER
LT CHG DUE 0.00 PER DIEM 0.8876198 GL KEY 01 001 3496 0
FEES DUE 0.00 eKKKKKKE DATES ******** CALL CODE O6BO
CURRENT PRIN 8662.60 CONTRACT DATE 08/23/17 ***** REPAYMENTS *****
CURRENT INT 25.74 CURR MATURITY 08/22/22 CURR TERM 60
RRKEKEK KEK KER EKKKEKK KKK KEKE KEE EK CLOSED DATE PYMTS MADE 25
REG PYMT AMT 261.70 NEXT DUE DATE 10/22/19 PYMTS REM 35
NEXT DUE AMT 261.70 PAST DUE DATE 10/22/19 MONTHS EXTD 000 REN N
PAST DUE AMT 0.00 LAST MAINT DT 09/09/19 YTD INT COLL 275.67
ineiblieieiaiaiinteiaiiiaiin nail in Saale ieee LST BAL CHG DT 09/22/19 INT COL PREV 456.38
YANIA CASTRO BUSTAMANTE xx*xk** CREDIT HIST *****
11715 SW 18TH ST APT 206 010 030 060 090 120 150

COLLATERAL 000 000 000 000 000 000
MIAMT FL 33175-1692 CODE: AU

DESC: 2015 TOYOTA COROLLA

PF3-ADDL INFO PF9-CUST INFO PF10-ENDORSER INFO

 

ite: 11-08-2019 Time: 04:43:36.23
AMAI CIGA 11 CaSéN9-24100-RAM ACHOURL INGRW30/19 PagedQai:12

CTL2 001 CTL3 000 cCTL4 0000 accT 3580 EFF DATE 11/08/19
CTL2 001 CTL3 000 cCTL4 0000 cUST LEGAL STAT = L
SIMPLE INT - FIXED RATE

PAYOFF 8442.21 KxxKXKA* RATES ***x**e*** AUTO DR N
ORIG LOAN AMT 14301.29 CURR RATE 3.7400000 PROD TYPE BRF1
ORIG PROCEEDS 14176.14 ORIG RATE 3.7400000 PRIM OFFICER
LT CHG DUE 0.00 PER DIEM 0.8635332 GL KEY 01 001 3496 0
FEES DUE 0.00 KRKKKKEKE DATES ******** CALL CODE O06BO
CURRENT PRIN 8427.53 CONTRACT DATE 08/23/17 ***** REPAYMENTS *****
CURRENT INT 14.68 CURR MATURITY 08/22/22 CURR TERM 60
REKRKEKKRKKEKKKKKKKKAKKEEKRKEKKEKK CLOSED DATE PYMTS MADE 26
REG PYMT AMT 261.70 NEXT DUE DATE 11/22/19 PYMTS REM 34
NEXT DUE AMT 261.70 PAST DUE DATE 11/22/19 MONTHS EXTD 000 REN N
PAST DUE AMT 0.00 LAST MAINT DT 10/24/19 YTD INT COLL 302.30
aaa aed ad ATR ea aeac ded dha AeA ACEA LST BAL CHG DT 10/22/19 INT COL PREV 456.38
YANIA CASTRO BUSTAMANTE **xx** CREDIT HIST *****
11715 SW 18TH ST APT 206 010 030 060 090 120 150

COLLATERAL 000 000 000 000 000 000
MIAMI FL 33175-1692 CODE: AU

DESC: 2015 TOYOTA COROLLA

PF3-ADDL INFO PF9-CUST INFO PF10-ENDORSER INFO

 

ite: 11-08-2019 Time: 04:43:50.85
